Case 3:18-cr-01068-MMA Document 48 Filed 08/02/19 PageID.89 Page 1 of 1
      Case 5:19-mj-00034-JLT Document 1 Filed 08/05/19 Page 1 of 6




                                            EASTERN DISTRICT OF CALIFORNIA
                                               CASE NO. 5:19-mj-00034-JLT
          Case 3:18-cr-01068-MMA Document 47 Filed 08/02/19 PageID.84 Page 1 of 5
PS 8C           Case 5:19-mj-00034-JLT Document 1 Filed 08/05/19 Page 2 of 6
(05/08)                                                                                       August 1, 2019
                                UNITED STATES DISTRICT COURT
                                          FOR THE
                              SOUTHERN DISTRICT OF CALIFORNIA

                       Petition for Summons for Defendant on Pretrial Release


Name of Defendant: Lauren McKenzie Chenard (English)                         Dkt No.: 3:18CR1068-MMA

Reg. No.: 66905-298

Name of Judicial Officer: The Honorable Michael M. Anello, U.S. District Judge (referred to the
Honorable Jill L. Burkhardt, U.S. Magistrate Judge)

Date Conditions Ordered: February 5, 2018, before the Honorable Jill L. Burkhardt, U.S. Magistrate
Judge

Charged Offense: 21 USC 952, 960 - Importation of Methamphetamine

Conditions of Release: Mandatory Conditions - Not commit a federal, state, or local crime during the
period of release, and cooperate in the collection of a DNA sample as authorized by 42 U.S.C. 14135a.
Standard Conditions - appear in court as ordered and surrender as directed to serve any sentence; not
possess a firearm, destructive device, or other dangerous weapon; not use or possess a narcotic drug or
other controlled substance without a lawful medical prescription and not use or possess marijuana under
and circumstances; report as directed by the Pretrial Services Office and follow all directions of the Pretrial
Services Office; advise the Court or the Pretrial Services Office in writing of the defendant’s current
residence address and phone number, when first reporting to Pretrial Services, and any new contact
information, before making any change of residence or phone number; restrict travel to Southern, Central
and Eastern Districts of California; do not enter Mexico. Additional Conditions: actively seek or continue
full-time employment, or schooling, or a combination of both; at a residence approved by the Pretrial
Services Office; submit to drug/alcohol testing no more than eight times per month; do not drive without
a valid license.

Modification: On May 24, 2018, the defendant’s conditions of release were modified to include the
defendant to submit to psychological and/or psychiatric treatment and a program of inpatient or outpatient
substance abuse therapy as directed by Pretrial Services.

Date Released on Bond: March 20, 2018

Next Court Hearing: August 19, 2019, at 2:00 p.m., for Motion in Limine Hearing

Asst. U.S. Atty.: Shital Thakkar                           Defense Counsel: Gregory Garrison (Retained)
                  (619) 546-8785                                           (619) 615-4216
          Case 3:18-cr-01068-MMA Document 47 Filed 08/02/19 PageID.85 Page 2 of 5
PS 8C           Case 5:19-mj-00034-JLT Document 1 Filed 08/05/19 Page 3 of 6
(05/08)

Name of Defendant: Lauren McKenzie                                                          August 1, 2019
Docket No.: 3:18CR1068-MMA                                                                          Page 2
Prior Violation History: On May 21, 2018, the defendant submitted a urine specimen which screened
positive for the presence of cocaine. The defendant admitted to using cocaine while on bond and noted she
had been struggling with abusing alcohol. The defendant also reported she was suffering from anxiety and
depression, and would like to receive mental health treatment. Pretrial Services requested to hold action
in abeyance and to modify the defendant’s conditions of release to include psychological and/or psychiatric
treatment and inpatient or outpatient substance abuse therapy as directed by Pretrial Services. Your Honor
concurred with our request.

On July 11, 2018, the defendant was cited by the Bakersfield Police Department citation for CA VC 22350
- Unsafe Speed (infraction); CA VC 4000(a)(1) - Registration of Vehicle (infraction); CA VC 12500(a) -
Unlicensed Driver (infraction); CA VC 5200(a) - Front and Rear License Plates Required. The defendant
provided no explanation for driving with a suspended license to her Officer in the Eastern District of
California. A petition was submitted to your Honor, and your Honor ordered a no bail bench warrant be
issued for her arrest. On August 14, 2018, the defendant appeared before your Honor and provided a
statement to the Court, pledging her compliance with all conditions of release. Action was held in abeyance
and the defendant was allowed to remain on bond.

                                     PETITIONING THE COURT

TO SUMMON THE DEFENDANT TO APPEAR IN COURT AND ADDRESS THE
ALLEGATIONS

The Pretrial Services officer believes that the defendant has violated the following condition(s) of pretrial
release:

CONDITION(S)                                    ALLEGATION(S) OF NONCOMPLIANCE

(Standard Condition)
Do not use or possess a narcotic drug or        1. The defendant used cocaine on May 18, 2018, as
other controlled substance without a lawful     evidenced by her own admission.
medical prescription.

Grounds for Revocation:

The undersigned reviewed the Pretrial Release Order signed by your Honor of February 5, 2018, which
direct the defendant to “not use or possess a narcotic drug or other controlled substance without a lawful
medical prescription.”

On May 21, 2018, the defendant submitted a urine specimen which screened positive for the use of cocaine.
On May 23, 2018, the defendant reported to the Pretrial Services Office and admitted to using cocaine on
May 18, 2018. The defendant stated she was drinking excessively at a party and consumed cocaine. She
          Case 3:18-cr-01068-MMA Document 47 Filed 08/02/19 PageID.86 Page 3 of 5
PS 8C           Case 5:19-mj-00034-JLT Document 1 Filed 08/05/19 Page 4 of 6
(05/08)

Name of Defendant: Lauren McKenzie                                                        August 1, 2019
Docket No.: 3:18CR1068-MMA                                                                        Page 3
stated she also had been suffering from anxiety and depression.

Pretrial Services counseled the defendant regarding the ramifications of using illicit substances while on
bond and increased the frequency of her substance abuse testing. Pretrial Services also enrolled the
defendant in a program of outpatient substance abuse counseling and mental health treatment. The
defendant advised she was amenable to treatment and would be able to refrain from future drug use.

CONDITION(S)                                  ALLEGATION(S) OF NONCOMPLIANCE

(Special Condition)
Do not drive without a valid license.         2. On July 11, 2018, the defendant drove a motor vehicle
                                              without a valid driver’s license, as evidenced by Bakersfield
                                              Police Department traffic citation #ZA169031.

                                              3. On July 29, 2019, the defendant drove a motor vehicle
                                              without a valid driver’s license, as evidenced by
                                              observations from Pretrial Services Officer Frank Guerrero.


Grounds for Revocation:

The undersigned reviewed the Pretrial Release Order signed by your Honor of February 5, 2018, which
direct the defendant to “not drive without a valid license.” On April, 26, 2018, the undersigned met with
the defendant and reviewed her court ordered conditions of release. The defendant additionally signed
Pretrial Services reporting instructions in which she acknowledges understanding her court ordered
conditions of release.

On June 22, 2018, the defendant relocated from San Diego to Bakersfield, California. She is currently
supervised by the Pretrial Services Office in the Eastern District of California.

On July 11, 2018, the undersigned received notification the defendant had law enforcement contact with
the Bakersfield Police Department. Officer Guerrero contacted the defendant and she stated she was driving
through a residential neighborhood when she stopped by the Bakersfield Police Department for speeding.

On July 30, 2018, the undersigned received the Bakersfield Police Department citation from Officer
Guerrero which reveals the defendant was cited on July 11, 2018, for CA VC 22350 - Unsafe Speed
(infraction); CA VC 4000(a)(1) - Registration of Vehicle (infraction); CA VC 12500(a) - Unlicensed Driver
(infraction); CA VC 5200(a) - Front and Rear License Plates Required. Officer Guerrero previously
cautioned the defendant in regards to driving with a suspended license and the defendant did not offer an
explanation for driving while unlicensed.
          Case 3:18-cr-01068-MMA Document 47 Filed 08/02/19 PageID.87 Page 4 of 5
PS 8C           Case 5:19-mj-00034-JLT Document 1 Filed 08/05/19 Page 5 of 6
(05/08)

Name of Defendant: Lauren McKenzie                                                          August 1, 2019
Docket No.: 3:18CR1068-MMA                                                                          Page 4
On July 29, 2019, the undersigned received notification from Officer Frank Guerrero, the defendant was
viewed driving a vehicle. Officer Guerrero was at the defendant’s residence to conduct a field contact and
as he was arriving to her residence, he observed the defendant driving a vehicle and parking it in her
apartment complex. When Officer Guerrero spoke to the defendant regarding driving a vehicle without a
valid driver’s license, she indicated she only drove around the corner. The defendant was informed she was
in violation of her bond conditions and was directed to cease driving. The defendant stated she did not think
it would be a big deal, as she was only driving a short distance. As Officer Guerrero was leaving the
premise, he viewed the defendant return to the driver’s seat of the vehicle.

Criminal computerized record check conducted on this dates reveals no new arrests or convictions. The
defendant’s driving privilege remains suspended or revoked for failing to complete the drinking driver
program relating to the defendant’s 2013 conviction for driving under the influence.


SUPERVISION ADJUSTMENT

At this time, Pretrial Services views the defendant’s adjustment to supervision as poor. The defendant
has continued to drive without a valid driver’s license, after being repeatedly cautioned by the Court
and Pretrial Services of the consequences of her continued behavior. The defendant has also failed to
appear for drug testing, substance abuse counseling and mental health counseling on numerous
occasions. Although our agency has continued to work with the defendant to assist her in rescheduling
appointments, we are concerned with her continued lack of regard for this Court’s order.


RECOMMENDATION/JUSTIFICATION

In light of the allegations alleged in the above petition, Pretrial Services respectfully recommends your
Honor order the defendant to appear on August 13, 2019, at 9:00 A.M., to show cause why her bond
should not be revoked.
             Case 3:18-cr-01068-MMA Document 47 Filed 08/02/19 PageID.88 Page 5 of 5
PS 8C              Case 5:19-mj-00034-JLT Document 1 Filed 08/05/19 Page 6 of 6
(05/08)

Name of Defendant: Lauren McKenzie                                                       August 1, 2019
Docket No.: 3:18CR1068-MMA                                                                       Page 5



 I declare under penalty of perjury that the
 foregoing is true and correct.

 Executed on: August 1, 2019

   Respectfully submitted:                              Reviewed and approved:
   LORI A. GAROFALO
   CHIEF PRETRIAL SERVICES OFFICER

   by
          Marisa Zvers                                  Jeff Larsen
          U.S. Pretrial Services Officer                Supervising U.S. Pretrial Services Officer
          (619) 446-3616
          Place: San Diego, California



THE COURT ORDERS:

              AGREE, cite the defendant to appear on August 13, 2019, at 9:00 A.M., to show cause why
              her bond should not be revoked.

   X          Other Issue no bail bench warrant




                                                                               8/1/19
The Honorable Jill L. Burkhardt                                             Date
U.S. Magistrate Judge
